Name: Regulation (EEC) No 990/69 of the Commission of 28 May 1969 on the non-fixing of an additional amount for Austrian egg products
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade;  EU finance;  taxation;  processed agricultural produce
 Date Published: nan

 230 Official Journal of the European Communities No L 130/4 Official Journal of the European Communities 31.5.69 REGULATION (EEC) No 990/69 OF THE COMMISSION of 28 May 1969 on the non-fixing of an additional amount for Austrian egg products THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the market in eggs, as amended by Regulation (EEC) No 830/68 ,2 and in particular Article 8 (4 ) thereof ; Having regard to Council Regulation No 170/67/EEC3 of 27 June on the common system of trade for ovalbumin and lactalbumin and repealing Regulation No 48/67/EEC, and in particular Article 5 (5 ) thereof; Whereas, where the free-at-frontier offer price for a product falls below the sluice-gate price, the levy or the duty on imports of that product must be increased by an additional amount equal to the difference between the sluice-gate price and that offer price ; Whereas the levy is not, however, increased by this additional amount as regards third countries which are prepared and in a position to guarantee that the price for imports into the Community of products originating in and coming from their territory will not be lower than the sluice-gate price and that any deflection of trade will be avoided ; Whereas, by letter dated 28 May 1969, the Government of the Republic of Austria stated that it was prepared to give such guarantee for exports to the Community of products falling within sub-headings Nos 04.05 B I and 35.02 A II ( a) of the Common Customs Tariff ; whereas , in order to ensure the effectiveness of the proposed measures , that guarantee is to cover all the products listed in Article 1 (1 ) (b ) of Regulation No 122/67/EEC and in Article 1 of Regulation No 170/67/EEC; Whereas the Government of the Republic of Austria will ensure that such exports are made only by the undertaking Biomerx, which is a member of the Osterreichischer Molkerei- und Kaserei-Verband and which is under permanent State supervision; whereas it will ensure also that the undertaking Biomerx so fixes the prices at which such exports are effected that deliveries are not made at prices lower than the sluice-gate prices fixed by the Community for those products which are valid on the day of customs clearance ; Whereas the Government of the Republic of Austria has , furthermore, stated that it is prepared :  to communicate to the Commission information including the nature and the physical state of the product ; the species of animal from which the product is derived , the quantities , prices , delivery dates and countries of destination within the Community :  to enable the Commission to exercise continuous supervision of the effectiveness of the measures it has taken ; Whereas questions affecting observance of the guarantee given have been discussed in detail with representatives of the Republic of Austria ; whereas , following these discussions , it may be assumed that the Republic of Austria is in a position to abide by its guarantee ; Whereas, consequently, there is no need to levy an additional amount on imports of egg products and of ovalbumin and lactalbumin originating in and coming from the Republic of Austria ; 1 OJ No 117, 19.6.1967, p. 2293/67. Whereas the Management Committee for Poultrymeat and Eggs has not delivered an Opinion within the time limit set by its Chairman ; 2 OJ No L 151 , 30.6.1968 , p . 23 . 3 OJ No 130, 28.6.1967, p. 2596/67. Official Journal of the European Communities 231 Article 2HAS ADOPTED THIS REGULATION: Article 1 The import duties fixed in accordance with Article 2 of Regulation No 170/67/EEC shall not be increased by an additional amount in respect of products falling within the following heading Nos of the Common Customs Tariff, originating in and coming from the Republic of Austria : 35.02 Albumins , albuminates and other albumin derivatives : The levies fixed in accordance with Article 5 of Regulation No 122 /67/EEC shall not be increased by an additional amount in respect of imports of products falling within the following heading Nos of the Common Customs Tariff, originating in and coming from the Republic of Austria : 04.05 Birds ' eggs and egg yolks , fresh , dried or otherwise preserved, sweetened or not : A. Albumins : II . Other ( than unfit, or rendered unfit, for human consumption): ( a) Ovalbumin and lactalbumin : 1 . Dried ( for example, in sheets , scales, flakes , powder ) B. Eggs, not in shell ; egg yolks : I. Suitab e for human consumption : (a) Eggs, not in shell : 1 . Dried 2 . Other (b ) Egg yolks : 1 . Liquid 2 . Frozen 3 . Dried . 2 . Other Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1969 . For the Commission The President Jean REY